Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered
Claims 28-41 are examined on merits in this office action to the extant it encompasses the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New matter). 
Claim 28 as amended requires the kit composition further comprising a container comprising a threshold value amount of the biomarker, for which the specification does not have a clear descriptive support in the specification. As claimed the antibody encompasses at least one antibody directed to any one of the proteins selected from ferritin, beta globin, catalase, alpha globin, epidennal growth factor receptor pathway substrate 8, mucin isoform precursor, ezrin, delta globin, moesin, phosphoprotein isoform, annexin A2, myoglobin, hemopexin, serine proteinase inhibitor, serpine peptidase inhibitor, CD14 antigen precursor, fibronectin isoform preprotein, angiotensinogen preprotein, complement component precursor, carbonic anhydrase, uromodulin precursor, complement factor H, complement component 4 BP, heparan sulfate proteoglycan 2, olfactomedian-4, leucine rich alpha-2 glycoprotein, ring finger protein 167, inter-alpha globulin inhibitor H4, N-acylsphingosine aminohydrolase, mucin 1, clusterin isoform 1, brain abundant membrane attached signal protein 1, dipeptidase 1, fibronectin 1 isoform 5 preprotein, angiotensinogen preproprotein and carbonic anhydrase or antibodies against all of the proteins immobilized on a solid support. As claimed the kit further comprises a “threshold value” amount of at least one of the biomarker protein selected from ferritin, beta globin, catalase, alpha globin, epidennal growth factor receptor pathway substrate 8, mucin isoform precursor, ezrin, delta globin, moesin, phosphoprotein isoform, annexin A2, myoglobin, hemopexin, or a “threshold value amount” of all the biomarkers of ferritin, beta globin, catalase, alpha globin, epidennal growth factor receptor pathway substrate 8, mucin isoform precursor, ezrin, delta globin, moesin, phosphoprotein isoform, annexin A2, myoglobin, hemopexin, serine proteinase inhibitor, serpine peptidase inhibitor, CD14 antigen precursor, fibronectin isoform preprotein, angiotensinogen preprotein, complement component precursor, carbonic anhydrase, uromodulin precursor, complement factor H, complement component 4 BP, heparan sulfate proteoglycan 2, olfactomedian-4, leucine rich alpha-2 glycoprotein, ring finger protein 167, inter-alpha globulin inhibitor H4, N-acylsphingosine aminohydrolase, mucin 1, clusterin isoform 1, brain abundant membrane attached signal protein 1, dipeptidase 1, fibronectin 1 isoform 5 preprotein, angiotensinogen preproprotein and carbonic anhydrase.
The term “threshold value amount” has not been clearly defined in the specification but specification teaches that multiple threshold may be used to assess renal status in a subject. Specification teaches “first threshold” and “second threshold” (page 289), but however, throughout the specification “threshold value amount” has not been 
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-41 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (JBC 2002, hereinafter “Jeon”) in view of Ramachandran et al (Proteomics CLin Appl 2008), Darwish et al (Int J Biomed Sci. 2006 Sep; 2(3): 217–235), (Maret et al (US Patent 5,478,741, hereinafter “Maret”) and Atta et al (US5478729, hereinafter “Atta”).
Claim 28 is directed to a kit comprising an immunoassay device comprising a solid support having immobilized thereon an antibody directed to a protein biomarker, a detection mean for detection of the antibody, and the protein biomarker in a container. Note that that term “detectable antibody” has not been defined in the specification and thus an antibody that is capable of detecting by a detection means (as for example, a secondary labeled antibody) would be considered as detectable antibody.
In regards to claims 28-30, Jeon teaches that moesin protein (i.e. a protein biomarker) gets phosphorylated after electroconvulsive shock. Jeon teaches phosphorylation of moesin in neuronal tissues and discloses immunoassay detection of moesin (page 16577, 2nd col.; 2nd para, 2nd col. of page 16578; 1st para, 1st col. of page 16579 and Fig. 2) for monitoring phosphorylation. Jeon discloses anti-moesin monoclonal antibody against human moesin (BD Transduction Laboratories) (i.e. antibody against the protein biomarker) (page 16577 and 16578, 2nd col) and phosphor-specific antibodies for monitoring phosphorylation (page 16577 and Figs.3 & 4). Jeon discloses immunoblot analysis with the antibodies and detection of moesin bound antibody by labeled anti-IgG antibody (i.e. by a detection means) (page 16577, 2nd col. and Fig.1) but does not disclose solid phase immunoassays for 
Ramachandran teaches antibody based capture arrays wherein antibody specific for a biomarker immobilized on the array surface for detection of various biomarkers (see section 2.1). Ramchandran teaches sandwitch immunoassay and detecting analyte bound antibody with a fluorescently labeled antibody (i.e. a means for detection) (Fig.1). Ramachandran teaches that the ability of antibodies to capture and detect analytes with high affinity and selectivity makes these arrays well suited for detecting rare analytes in complex samples (section 2.1). Ramachandran teaches that antibody on the array can detect and monitor changes in levels of antigens in complex lysates (section 2.2). Ramachandran also teaches moeisin as a pathological biomarker (section 2.6).
Darwish (International Journal of Biomedical Science) teaches that immunoassay methods because of high specificity and high sensitivity, are very useful for detection and quantitation of various analytes and can detect analytes at the femtomole to attomole level (page 218, 1st col., 1st para). Darwish teaches that monoclonal antibodies are advantageous because of higher degree of affinity and specificity towards the analyte (page 218, 2nd col., 1st para). Darwish teaches that the method can be performed in either a competitive and non-competitive designs. Darwish teaches that the solid phase can be coated with antibody for competitive design (page 219, 1st col., 1st para and Fig.1A). Darwish teaches various solid phase immunoassays and competitive immunoassay utilizing antibody immobilized on the support and discloses quantitation of analyte (see fig.2) utilizing labeled antibody (i.e. .a detection means). Darwish teaches reagent kits for measuring various compounds (page 221, last para). Dawish teaches sensitivity of detection to nanogram and pictogram levels (See Table 2,Table 4). Darwish also discloses detection at the ng and pg level using antigen-capture immunoassays (See Table 2).
Maret discloses immunoassay detection of antigen utilizing antibody specifically recognizing the antigen (col.2). Maret teaches that the components for carrying out immunoassay methods can be packaged in the form of a kit for convenience and such a kit may include an appropriate assay device, antibody reagents, reagents for development of the assay such as buffers and, if needed, reagents for detection of the chosen label (column 6, lines 16-21). 
Atta discloses immunoassay detection of homocysteine utilizing antibody. Atta teaches that as a matter of convenience, the reagents for immunoassay including antibody specifically binding to analyte to be detected can be compiled in a kit and the kit can also contain written instructions on how to use the reagents and/or hor to perform a particular assay, for example in the form of a package insert (col. 20, 2nd paragraph, lines 37-57).
Therefore, once an antibody against an analyte/biomarker is known, various known immunoassay methods and devices (as for example, ELISA, microarray, lateral flow immunoassays) for detection of the analyte/biomarker would be within the purview of one of ordinary skilled in the art and since microarray is an very useful technique for detection of analyte/biomarker for detection of analyte in various samples including lysates and since Ramachandran disclosed moesin as a biomarker, it would be obvious to one of ordinary skilled in the art to easily envisage utilizing  the antibody of Joen  in various immunoassay methods and devices including various solid phase methods (Darwish) and microarray devices as taught by Ramachandran with the expectation of utilizing the antibody for sensitive detection of moesin in various sample with a reasonable expectation of success. One of ordinary skilled in the art would have a reasonable expectation of success because anti-moesin antibody is disclosed by Jeon and Ramachandran discloses moesin as a biomarker and teaches sensitive detection of biomarker using antibody on a microarray device. One of ordinary skilled in the art would have a reasonable expectation of success because anti-moesin antibody is disclosed by Jeon and Darwich teaches sensitive detection of analyte using competitive, non-competitive and antigen-capture immunoassays. Moreover, one of ordinary skilled in the art can easily envisage utilizing a known quantity of the biomarkers to be detected as a positive control in the detection process.
Moreover, since the packaging of immunoassay components (including antibody and instructions on how to use the method in the form of package insert) in a kit form is a well-known obvious expedient for ease and convenience in assay performance (Maret and Atta) and once a method has been established, one skilled in the art would clearly envisage or consider compiling the method components including the immunoassay device in a kit format and change/modify different components of the kit to best suit the assay and primary antibody against the analyte and labeled secondary antibody (that generates measurable signal) that binds to primary antibody and common and routine procedure in immunoassay methods and are common and routine components in kits for immunoassays. 
In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability..[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate."). Moreover, see also the rejection under 35 USC 112 (b) for components which are not in the claimed kit.
Response to argument
Applicant's arguments and amendments filed 04/29/2021 have been fully considered but are not persuasive to overcome the rejection under 35 USC 103.
Applicant’s arguments have fully been considered but are not found persuasive. Applicants argued that the Examiner’s present obviousness rejection is clearly based upon the rationale of “predictability” of combining old elements. Applicants argued that in each of the Examiner’s proposed combination of references, there in on “finding 
The above arguments have fully been considered but are not found persuasive. Applicant must realize that claim 28 is a kit claim (i.e. a product claim, not a process claim) and it is the component of the kit (device comprising a solid support and a detection mean) that is considered for patentability, not the process or intended process utilizing the kit. As described above, utilizing labeled secondary antibody (i.e. a detection means) for detection of primary antibody bound to a biomarker (analyte) for detection and quantitation is an obvious process in an immunoassay detection and as kit components and thus various detection means including labeled secondary antibody in immunoassay and in immunoassay kit is obvious to one of ordinary skilled in the art. Furthermore, the recitation “to detect a measurable signal signal that is indicative of a body fluid amont or indicative of a threshold value amount” is a intended process of detection quantitation of intended analyte/sample, which is not a component of the kit and is not considered as a kit component for patentability.
Applicants must realize that one cannot show nonobviousness by attacking references individually wherein the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merk In re Fines, 837 F.2d 1071, 5USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir.1992). However, there is no requirement that the claimed invention or a motivation to make the modification be expressly articulated in any one or all of the references.  The test for combining references is what the combination of disclosures, taken as a whole, would suggest to one of ordinary skill in the art.  See:  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); or, In re McLaughlin, 170 USPQ 209 (CCPA 1971).  References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  See:  In re Bozek, 163 USPQ 545 (CCPA 1969).  A person of ordinary skill in the art, using common knowledge and common sense, is capable of fitting the teachings of multiple references together like pieces of a puzzle, regardless of the specific problem being addressed by the individual references.  Any need or problem known at the time of the invention can provide a reason for combining elements of the different references.  A person of ordinary skill in the art is also a person of ordinary creativity.  In this case, Jeon teaches that moesin protein gets phosphorylated after electroconvulsive shock. Jeon teaches phosphorylation of moesin in neuronal tissues and discloses immunoassay detection of moesin (page 16577, 2nd col.; 2nd para, 2nd col. of page 16578; 1st para, 1st col. of page 16579 and Fig. 2) for monitoring phosphorylation. Jeon discloses anti-moesin monoclonal nd col) and phosphor-specific antibodies for monitoring phosphorylation (page 16577 and Figs.3 & 4). Jeon discloses immunoblot analysis with the antibody but does not disclose solid phase immunoassays for detection of moesin and phosphorylated moesin.
Ramachandran has been cited to show that solid phase based method, as for example, microarray method wherein analyte specific antibody are immobilized, can be used for detection of various analytes and monitor expression label of various proteins. Ramachandran teaches that the ability of antibodies to capture and detect analytes with high affinity and selectively makes these arrays well suited for detecting rare analytes in complex sample (section 2.1). Ramachandran states that “the improved specificity of a sandwich assay minimizes concerns about aberrant signals from cross reacting signals from single antibodies”. 
Maret and Atta have been cited to show that once antibodies and an immunoassay methods are established, components for carrying out immunoassay methods can be packaged in the form of a kit for convenience and such a kit may include an appropriate assay device, antibody reagents, reagents for development of the assay such as buffers and, if needed, reagents for detection of the chosen label. Therefore, from the foregoing description in mind and for the reasons of record, ample motivations to combine the references with a reasonable expectation of success have been set forth. One of ordinary skilled in the art can easily envisage various other immunoassay methods of detection, as for example, solid phase sandwich and 
The recitation “the detection means is configured to generate a measurable signal at physiologically relevant concentrations of said at least one of a plurality of renal injury biomarkers”, as described above, are obvious process in immunoassay and utilizing various detectable specific binding partners and configuration to detect measurable singles are routine process in immunoassay detection. Immonoassay detection depends on the avidity and sensitivity of the antibody and once a monoclonal antibody is known for an analyte, it is highly expected that the antibody would provide detection with high sensitivity at a physiologically relevant amount. Furthermore, as described in the reference of Darwish (International Journal of Biomedical Science), immunoassay methods because of high specificity and high sensitivity, are very useful for detection and quantitation of various analytes and can detect analytes at the femtomole to attomole level (page 218, 1st col., 1st para).
Applicants argued that the “measured concentration values may each be compared to a threshold value …”. However, Applicant must realize that the claim is directed a kit (composition) and the threshold value is not a component of the kit but is an intended process language.
 Darwish teaches that monoclonal antibodies are advantageous because of higher degree of affinity and specificity towards the analyte (page 218, 2nd col., 1st para). Darwish teaches that the method can be performed in either a competitive and non-competitive designs. Darwish teaches that the solid phase can be coated with antibody for competitive design (page 219, 1st col., 1st para and Fig.1A). Darwish , it would be highly expected that the antibody utilizing solid phase based immunoassay method would be capable of detection of physiologically relevant amount of moesin (note the physiologically relevant amount has not been defined). Therefore, Applicant’s assertion that immunoassay using antibody immobilized to support is unable to detect physiologically relevant concentration, does not have clear basis in view of Darwish and Ramachandran. Moreover, as discussed above, the solid support is not immobilized with any antibody and thus according to MPEP 2145 “Consideration of Applicant's Rebuttal Arguments,” arguing limitations which are not claimed is improper.  Further, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The combination of the references teaches immunoassay detection and the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641